Citation Nr: 1104967	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-12 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars, 
left leg.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to September 
1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in December 2006 and May 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  By the December 2006 rating 
decision, the RO denied the Veteran's TDIU claim.  The left leg 
scar claim was addressed by the May 2007 rating decision.

By a January 2010 decision, the Board denied the current 
appellate claims, as well as claims for a rating in excess of 30 
percent for fracture residuals of the left fibula and tibia, with 
degenerative joint disease of the ankle and knee and left leg 
shortening; a rating in excess of 30 percent for damage to Muscle 
Group XII; a rating in excess of 10 percent for post-operative 
residuals of left fifth metacarpal fracture; a rating in excess 
of 10 percent for low back strain; and a rating in excess of 10 
percent for scar, donor site, right thigh.

The Veteran appealed the Board's January 2010 decision to the 
United States Court of Appeals for Veterans Claims (Court).  By 
an August 2010 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision to the extent it denied ratings in 
excess of 10 percent for the left leg scar(s) and entitlement to 
a TDIU.  In addition, the joint motion stated that it did not 
wish to disturb the Board's decision on the other appellate 
claims.  The left leg scar and TDIU claims were remanded for 
compliance with the instructions of the joint motion.

For the reasons stated below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.





REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

The joint motion which was the basis for the Court's August 2010 
Order essentially contended that the Board's January 2010 
decision contained inadequate reasons and bases for denying the 
scar and TDIU claims.  In regard to the left leg scar(s) claim, 
the joint motion contended the Board/s decision did not provide 
an adequate statement of reasons or bases for its findings that 
the Veteran's scars were not deep, and that the total amount of 
scarring was less than 77 square centimeters, which would warrant 
a rating in excess of 10 percent under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  It is noted that a deep scar is one 
associated with underlying soft tissue damage.  With respect to 
the TDIU claim, the joint motion criticized the findings of a 
November 2006 VA medical examination on this issue, as well as 
the Board's reliance on that examination.

In view of the contentions of the joint motion, as well as the 
fact that it has been several years since the last VA medical 
examination(s) regarding these claims, the Board is of the 
opinion that new examinations would materially benefit the Board 
in resolving this matter.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that there are no medical records 
regarding the treatment, if any, the Veteran has received for his 
service-connected left leg scar(s) since May 2007.  Consequently, 
the Board concludes that any outstanding treatment records from 
this period should be requested while this case is on remand.

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected left leg scars since May 2007.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
nature and severity of his service-
connected left leg scars, as well as 
comment upon the affect his service-
connected disabilities have upon his 
employability.  The claims folder should be 
made available to the examiner for review 
before the examination.

Regarding his service-connected left leg 
scars, the examiner must specify where any 
of these scars are deep (i.e., associated 
with underlying soft tissue damage), and 
include finding(s) as to the total area 
covered by these scars in terms of square 
centimeter/inches.

In addition, the examiner should comment 
upon the affect all of the Veteran's 
service-connected disabilities have upon 
his employability; i.e., where it is at 
least as likely as not (50 percent or 
greater likelihood) that the service-
connected disabilities prevent the Veteran 
from obtaining and/or maintaining 
substantially gainful employment.

A complete rationale for any opinion 
expressed must be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
April 2008 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


